United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1894
                         ___________________________

                                   Brad Jennings

                                       Plaintiff - Appellant

                                          v.

    Daniel F. Nash; James Michael Rackley; Dallas County; George Knowles

                                     Defendants - Appellees
                                   ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: February 17, 2021
                              Filed: May 21, 2021
                                  [Unpublished]
                                 ____________

Before SMITH, Chief Judge, ARNOLD and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

       Brad Jennings spent over eight years in prison after a jury found him guilty of
murdering his wife. Once a Missouri court overturned his convictions, Jennings
sued two of the investigating officers, one of their supervisors, and Dallas County
for violating his constitutional rights. See 42 U.S.C. § 1983. Jennings lost at trial
on one of the claims and at summary judgment on the others. We affirm.
                                          I.

      We begin with the numerous challenges to the district court’s 1 summary-
judgment order. We review the grant of summary judgment de novo, viewing the
evidence in the light most favorable to Jennings and drawing all reasonable
inferences in his favor. See Cronin v. Peterson, 982 F.3d 1187, 1193 (8th Cir. 2020).

       Several of the claims were based on the failure of Sergeant Daniel Nash and
Sheriff James Rackley to disclose another officer’s personnel report before the
murder trial. The complaint alleges individual claims against both of them, another
for civil conspiracy, and one more against Dallas County, Rackley’s employer, for
an unconstitutional policy or custom. We agree with the district court that all of
these claims fail because the report was neither exculpatory nor material. See McKay
v. City of St. Louis, 960 F.3d 1094, 1099 (8th Cir. 2020) (explaining that a due-
process claim based on Brady v. Maryland, 373 U.S. 83 (1963), requires a showing
that the undisclosed “evidence was material” and exculpatory); see also Engesser v.
Fox, 993 F.3d 626, 632 (8th Cir. 2021) (“With no actual deprivation . . . , there can
be no [conspiracy] liability.” (internal quotation marks omitted)); Kingsley v.
Lawrence County, 964 F.3d 690, 703 (8th Cir. 2020) (“[A]bsent a constitutional
violation by a county employee, there can be no § 1983 or Monell liability for the
county.” (brackets and quotation marks omitted)).

       The remaining conspiracy claims meet a similar fate. Sergeant Nash and
Sheriff Rackley could not be liable for failing to tell Jennings that his wife had
previously attempted suicide, because that fact was known and “readily available to
the” defense. See Helmig v. Fowler, 828 F.3d 755, 761–62 (8th Cir. 2016);
Engesser, 993 F.3d at 632. And there was no evidence that Nash and Rackley agreed
to withhold the gunshot-residue test that ended up being the basis for overturning his


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-
convictions. See Helmig, 828 F.3d at 763 (observing that plaintiffs “must allege
with particularity and specifically demonstrate” an agreement (quotation marks
omitted)).

       Finally, Lieutenant George Knowles was entitled to qualified immunity on the
claim that he failed to adequately supervise Sergeant Nash. See S.M. v. Krigbaum,
808 F.3d 335, 340 (8th Cir. 2015). Jennings did not even allege, much less show,
that Knowles directly participated in any violation of his constitutional rights, and
there is no evidence that he “authorized” or “was deliberately indifferent to” a
“pattern of unconstitutional acts.” Id.

                                         II.

       Jennings also raises numerous challenges to the way the magistrate judge2
conducted the trial. Like the rulings at summary judgment, there was no reversible
error at trial either.

      First, there was no abuse of discretion when the magistrate judge allowed the
prosecutor from Jennings’s criminal trial to testify that probable cause supported the
murder charge. See Valadez v. Watkins Motor Lines, Inc., 758 F.3d 975, 980 (8th
Cir. 2014) (reviewing evidentiary rulings for an abuse of discretion). Jennings
himself made probable cause a central issue by arguing that there had been no reason
to suspect him of murder. It was fair game for Sergeant Nash to then call the
prosecutor “to rebut the impression left by” testimony that Jennings had introduced.
Wright v. Ark. & Mo. R.R. Co., 574 F.3d 612, 619 (8th Cir. 2009); see id. (discussing
the opening-the-door doctrine).

      Second, the magistrate judge did not mishandle the testimony of any
witnesses. Some of Jennings’s arguments on appeal just misinterpret the record, like

      2
      The Honorable Willie J. Epps, Jr., United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties. See 28 U.S.C. § 636(c).

                                         -3-
the one claiming that his expert witness was never able to testify about why she
believed that Jennings’s convictions were unlawful, when, in fact, she did.
Similarly, despite Jennings’s argument to the contrary, his gunshot-residue expert
was able to explain how the dried blood on his hands suggested that he had not
washed them. And when the prosecutor speculated that Jennings might have rinsed
off the gunshot residue before the police arrived, the judge instructed the jury to
disregard his statement. See Smith v. SEECO, Inc., 922 F.3d 406, 414 (8th Cir. 2019)
(explaining that we presume that juries follow instructions to disregard inadmissible
evidence).

      For the remaining challenges, we agree with the reasoning of the magistrate
judge, who addressed them all in an order denying Jennings’s motion for a new trial.3
See 8th Cir. R. 47B; Whitmore v. Harrington, 204 F.3d 784, 785 (8th Cir. 2000) (per
curiam). Simply put, none justifies overturning the jury verdict.

                                        III.

      We accordingly affirm the judgment.
                     ______________________________




      3
       The only exceptions are Jennings’s vague argument about “propensity
evidence” and the evidentiary challenges he raises for the first time in his reply
brief—none of which are properly before us. See Montin v. Moore, 846 F.3d 289,
295 (8th Cir. 2017) (“[C]laims not raised in an opening brief are deemed
waived . . . .” (quotation marks omitted)); Watson v. O’Neill, 365 F.3d 609, 615 (8th
Cir. 2004) (“address[ing]” only those “objectionable evidentiary rulings” that had
been “sufficiently identified and discussed in [the plaintiff’s] brief”).

                                         -4-